Citation Nr: 0918618	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
traumatic arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 
1975 and from April 1986 to May 1986.   

The right ankle matter comes to the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A notice of disagreement was filed in 
August 2004, a statement of the case was issued in August 
2004, and a substantive appeal was received in September 
2004.  The PTSD matter comes to the Board from an August 2007 
rating decision of the RO.  A notice of disagreement was 
filed in September 2007, a statement of the case was issued 
in July 2008, and a substantive appeal was received in August 
2008.  The Veteran testified before the undersigned at a 
Board Videoconference hearing in April 2009.  A transcript of 
this proceeding is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.

3.  The RO denied service connection for traumatic arthritis 
of the right ankle in a July 2000 rating decision and 
properly notified the Veteran, who did not initiate an appeal 
of that decision.

4.  The July 2000 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in May 
2004.    

5.  Evidence received since the July 2000 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The July 2000 rating decision denying service connection 
for traumatic arthritis of the right ankle is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for traumatic 
arthritis of the right ankle.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  The July 2000 rating decision denying service connection 
for traumatic arthritis of the right ankle is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2004 with regard to the right ankle condition, 
and in March 2007 with regard to the PTSD condition.  In July 
2008, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the May 2004 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to PTSD, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the Veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of PTSD in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until more than 20 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2008) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  With regard to the 
right ankle issue, no examination is required since the 
request to reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board acknowledges that the Veteran's complete service 
treatment records are not on file.  Due to the missing 
service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The evidence of 
record also contains post-service private medical records.  
The Board notes that the Veteran's representative indicated 
at the April 2009 Board hearing that he would be submitting 
private medical records from Dr. B. with regard to the right 
ankle.  However, there is no indication that this evidence 
has been submitted nor has the Veteran provided VA with Dr. 
B's address and/or authorization to obtain Dr. B's records.  
The duty to assist is not a one-way street. Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA). Thus VA is not required to provide any more 
assistance to him with regard to these private records. 38 
U.S.C.A. § 5102(a).  Moreover, there is no indication that 
Dr. B.'s statement would constitute new and material evidence 
because there is no indication that the statement reflects an 
opinion that the right ankle was aggravated in service.  The 
Veteran and his representative have not made the RO or the 
Board aware of any other additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran's service treatment records, including a March 
1975 Report of Medical Examination for Medical Board 
purposes, contain no findings attributed to any psychiatric 
disorder, to include PTSD.  The first indication of a 
psychiatric disorder in the record is a private treatment 
report dated in August 2006 from Stanislaus County Behavioral 
Health and Recovery Services reflecting that the Veteran was 
diagnosed with PTSD.  

As it appears that the veteran has a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998).  The Board emphasizes that 
even if medical evidence appears to relate the diagnosis of 
PTSD to in-service stressors, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389(1996).

The Board finds that there is no supporting evidence that the 
Veteran participated in combat during active service in 
Vietnam.  There is no verification of any combat action, nor 
does the Veteran's service record show that he was awarded 
any combat decorations.  With regard to the question of 
whether the Veteran engaged in combat, the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).  

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

In July 2007, the Veteran submitted a stressor statement 
regarding an incident in which a Sergeant ordered him to do 
push-ups while he had an injured right ankle.  At the April 
2009 Board hearing, the Veteran claimed that he witnessed a 
Sergeant punch a soldier in the face and heard his drill 
instructor (DI) talking about "blowing people's heads off."  

In an August 2007 memorandum regarding the push-ups stressor, 
the RO made a formal finding of a lack of information 
required to corroborate the Veteran's stressor associated 
with his claim for service connection for PTSD.  

With regard to the alleged stressors the Veteran claimed at 
the April 2009 Board hearing, the Veteran did not provide any 
specific information pertaining to these people or incidents, 
such as full names and the dates or approximate dates of such 
incidents.  Thus, the Veteran's testimony does not provide 
specific enough details of the claimed stressors that would 
reasonably allow for corroboration.  The Board acknowledges 
the Veteran's statements and testimony that he had traumatic 
experiences in service; nevertheless, the Veteran has failed 
to provide the necessary specifics of stressor information to 
confirm them.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  The Veteran did not have combat duty and 
his alleged in-service stressors consist of anecdotal 
incidents rather than verifiable incidents; the claimed 
stressors have not been corroborated by official records, 
buddy statements, or any other supportive evidence.  He has 
not produced any witness who can corroborate his testimony.  
Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. § 
3.304(f) and other applicable laws and regulations have been 
met.  Accordingly, the Board finds that the preponderance of 
the evidence is against service connection for PTSD.  38 
U.S.C.A. § 5107(b).  

Right Ankle

The Veteran submitted an original claim for service 
connection for a right ankle disorder in June 1975.  The RO 
denied that claim in an October 1975 rating decision, finding 
that while there was evidence of a right ankle disorder in 
service, this disorder pre-existed service and there was no 
evidence of aggravation during the Veteran's military 
service.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  

After his second period of active duty, the Veteran submitted 
a second claim for service connection for a right ankle 
disorder in October 1992, this time arguing that he re-
injured his right ankle during military service in April 
1986.  The RO denied that claim in a September 1993 rating 
decision, again finding that while there was evidence of a 
right ankle disorder in service, this disorder pre-existed 
service and there was no evidence of aggravation during the 
Veteran's military service.  Although the RO provided notice 
of the denial, the Veteran did not initiate an appeal.  

The Veteran submitted a third claim for service connection 
for a right ankle disorder in April 2000.  The RO denied that 
claim in a July 2000 rating decision, finding that the 
Veteran had failed to submit new and material evidence to 
reopen his previously denied claim.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
Thus, the rating decisions of October 1975, September 1993, 
and July 2000 are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the October 1975, 
September 1993, and July 2000 rating decisions included the 
Veteran's service treatment records, which showed complaints 
of a right ankle disorder during service as well as private 
treatment records dated through 1987.        

In May 2004, the Veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for traumatic arthritis of the right ankle.  The RO denied 
this claim in July 2004 stating that the Veteran had failed 
to submit "new and material evidence."  The Veteran 
submitted a notice of disagreement (NOD) in August 2004 and 
timely perfected an appeal.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's July 2000 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 2000 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the July 2000 decision, the Veteran's partial service 
treatment records were on file, as well as private medical 
records.  The basis of the July 2000 denial was that the 
Veteran injured his right ankle and underwent surgery prior 
to service, and there was no evidence showing that the 
Veteran's right ankle condition was aggravated in service.  

The evidence received since the July 2000 decision consists 
of additional service records and various private medical 
records showing a right ankle disability.

These newly submitted records do not indicate that the 
Veteran's current traumatic arthritis of the right ankle was 
aggravated in service.  As this evidence does not relate 
(positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.  The Veteran, as a lay person, is competent to provide 
evidence regarding symptomatology, but is not competent to 
provide evidence determining the etiology or clinical 
severity of a medical disability; the Board must rely upon 
the conclusions of medical experts regarding etiology and 
clinical severity.  See Jandreau v. Nicholson, 492 F. 3d . 
1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for traumatic arthritis of the right ankle are not met.




ORDER

Service connection for PTSD is denied.

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
traumatic arthritis of the right ankle is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


